COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



Young Mens Christian Association of
Greater El Paso, Texas and Rio Grande
Valley, Milliken Construction Company,
Inc. and Lucero Melendez Architects,
Inc.,
                            Appellants,

v.

Constance O'Leary,

                            Appellee.

§

§

§

§

§


No. 08-03-00077-CV

Appeal from the

210th  Judicial District Court

of El Paso County, Texas

(TC#2000-2137)

M E M O R A N D U M    O P I N I O N


	Pending before the Court is the parties' joint motion to reverse and remand this appeal
pursuant to Tex. R. App. P. 42.1(a)(1), which states:
	(a)  On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:

		(1)  in accordance with an agreement signed by all parties or their attorneys
and filed with the clerk; .               .               .




	The Appellants and Appellee have complied with the requirements of Rule 42.1(a)(1).
The Court has considered this cause on the parties' motion and concludes the motion should
be granted and the cause be reversed and remanded to the trial court for entry of an agreed
dismissal with prejudice pursuant to the terms of their settlement agreement.  We therefore
reverse the judgment of the trial court and remand this matter for further action consistent
with this opinion.  
April 6, 2004
						_______________________________________
						RICHARD BARAJAS, Chief Justice


Before Panel No. 3 
Barajas, C.J., Larsen, and Chew, JJ. 

(Larsen, J., not participating)